DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-7, none of the prior art teaches or suggests, alone or in combination, a semiconductor package structure, comprising: the first portion of the sidewall of the micro pin is adjacent to the bottom surface of the micro pin and free of contact with the molding compound, and a device comprising a die surrounded by the molding compound and a die pad on a top surface of the die, wherein the bottom surface of the micro pin is lower than a bottom surface of the die, and a portion of the top surface of the molding compound extending from a top surface of the die pad to the top surface of the micro pin.
With respect to claims 8-9, 11-13, none of the prior art teaches or suggests, alone or in combination, a semiconductor package structure, comprising: the first portion of the bottom surface of the molding compound extends starting from the first end thereof and laterally from a sidewall of the molding compound, the second portion of the bottom surface of the molding compound is a curved surface that continuously extends upwards from the second end of the first portion of the bottom surface of the molding compound to a sidewall of the micro pin.
With respect to claims 14-21, none of the prior art teaches or suggests, alone or in combination, a semiconductor package structure, comprising: a device comprising a die over a top surface of a first portion of the adhesive film and a die pad on a top surface of the die; wherein the first portion of the adhesive film is directly connected to the second portion of the adhesive film; a pin pad in the second portion of the adhesive film; and a micro pin extending downwards from a top surface of the molding compound to a top surface of the pin pad, wherein a top surface of the micro pin is coplanar with a top surface of the die pad.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818